United States Court of Appeals
                  IN THE UNITED STATES COURT OF APPEALS                  Fifth Circuit


                          FOR THE FIFTH CIRCUIT
                                                                      FILED
                          _____________________                     April 27, 2005

                               No. 04-51171                   Charles R. Fulbruge III
                          _____________________                       Clerk

                        Consolidated with 04-51402
UNITED STATES OF AMERICA
                   Plaintiff - Appellee

   v.
MOISES DELGADO-LOPEZ
                   Defendant - Appellant
                           ---------------------
          Appeals from the United States District Court for the
                    Western District of Texas, El Paso
                              3:04-CR-870-ALL
                           ---------------------
Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand the case to district court for resentencing in light of

the Supreme Court's opinion in Booker and this Court's opinion in

Mares is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand

is DENIED as moot.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.